Case 7:20-cv-07444-VB Document6 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ee oe ye ot th Ee SP kk xX
CHAIM LEBOVITS, individually and on behalf — :
of others similarly situated | 0 | £/ IA
, Plaintiffs, ORDER
ARS NATIONAL SERVICES, INC., and JOHN 20 CV 7444 (VB)
DOES 1-25,

Defendants.
a a a HH oo

On September 11, 2020, Chaim Lebovits, plaintiff, commenced the instant action against
defendants ARS National Services, Inc., and John Does 1-25 (“defendants”). (Doc. #1).

On September 14, 2020, the Clerk of Court issued summonses as to defendants. (Doc.
#4),

On September 30, 2020, plaintiff docketed a proof of service indicating service on
defendants on September 16, 2020. (Doc. #5). Accordingly, defendants had until October 7,
2020, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

To date, defendants have neither appeared in this action nor answered, moved, or
otherwise responded to the complaint.

Accordingly, provided that defendants remain in default, plaintiff is ORDERED to seek
certificates of default as to defendants by October 22, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendants by November 5, 2020. If plaintiffs fail to satisfy either deadline, the Court may
dismiss the case without prejudice for failure to prosecute or failure to comply with court
orders. Fed. R. Civ. P. 41(b).

Dated: October 8, 2020
White Plains, NY
SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 
